Citation Nr: 1822369	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral foot condition, to include broken bones as a result of in-service exposure to herbicide agents.


REPRESENTATION


Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971. The Veteran also served in the U.S. Army Reserves from January 1971 through December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2009 and March 2011, the Veteran testified at hearings conducted before a Decision Review Officer (DRO) and the undersigned, respectively. Transcripts of both hearings have been associated with the claims file.

The case was remanded in September 2013 for further development. A subsequent July 2016 decision denied the claim.

In September 2017, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Remand (JMR) filed by both parties and   ordered that additional development be undertaken consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral foot disorder, to include broken bones as a result of in-service exposure to herbicide agents, specifically Agents Orange, White, and Blue (hereinafter referred to as herbicide agents), during his service in the Republic of Vietnam. While the Board sincerely regrets the delay this may cause, additional development is necessary prior to adjudication of the claim.

As noted above, this claim was remanded by CAVC in September 2017 for action consistent with the terms of the parties' JMR. The JMR largely identifies certain deficiencies with the Board's July 2016 denial of the Veteran's claim. The Board is required to address these deficiencies upon further review of the claims file. Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).                                                                                                                              

First, the September 2017 JMR indicates that the Board failed to acknowledge that the Veteran served in the U.S. Army Reserves from January 1971 through December 1974 and the claims file does not contain documentation of requests for his records for that time period. VA is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim. 38 U.S.C. 
§ 5103A(b), (c) (2012); 38 C.F.R. § 3.159(c)(1)-(3) (2017). Thus, the AOJ should attempt to obtain these records.

In the July 2016 decision, the Board conceded that the Veteran was exposed to herbicide agents in Vietnam. However, the September 2017 JMR indicated that the Board failed to adequately address the Veteran's contention of exposure to all alleged herbicide agents, specifically Agents White and Blue, as well as the supporting articles and research that the Veteran submitted, which address the different herbicide formulations. The Board notes that the medical opinions from December 2012 and May 2013 did not address the Veteran's exposure to all herbicide agents, including Agents White and Blue. In addition, a subsequent September 2017 medical opinion does not address such exposure. As such, a new examination is warranted to include opinions to determine the existence of a link between all herbicide agents and the Veteran's bilateral foot condition. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ is asked to obtain all appropriate records, including service treatment records and military personnel records, for the time period that the Veteran served in the U.S. Army Reserves (i.e., January 1971 to December 1974). 

2. The AOJ is asked to schedule the Veteran for a VA examination(s) to determine the nature, extent, onset, and etiology of any bilateral foot disorder found to be present. The claims file and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination(s). All indicated testing should be conducted. 

After a review of the examination findings and the entire evidence of record, including supporting articles and research that the Veteran submitted that address the different herbicide formulations, the examiner(s) must answer the following question:

Is it at least as likely as not (50 percent or greater probability) that any bilateral foot disorder found to be present had its clinical onset during service or otherwise is related to service, including the conceded in-service exposure to all herbicide agents, specifically Agents Orange, White, and Blue. 

A complete rationale should be provided for any opinion or conclusion expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After the AOJ completes all of the development requested above to the extent possible, it should again readjudicate the claim on the basis of all additional evidence associated with the claims file. If the benefits sought on appeal are not granted, then furnish the Veteran and his representative with a supplemental statement of the case (SSOC), and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




